Pee Cueiam.
The relator at the time of the institution of this suit was the owner in fee of certain land in the city of East Orange, located at the corner of Park avenue and North Munn avenue. It applied to the building inspector of that municipality for a permit to erect upon the lot four one-story brick structures, each structure to contain three stores and two apartments in the rear of said stores. The application was refused by Scott, the building inspector, upon the sole ground that the zoning ordinance of the municipality prohibited the erection of buildings of the character described in the zoning district in which the relator’s plot was located.
The first contention of counsel for the respondents made on the hearing before us is that the building inspector was justified in his refusal to issue a permit which would allow the relator to violate the zoning ordinance of the city. This contention is in the face of the decision of the Court of Errors and Appeals in the case of Ignaciunas v. Risley 2 N. *180J. Adv. R. 852, and subsequent decisions of that court involving the validity of zoning ordinances.
It is further contended on the part of the respondents that the' present proceeding is premature, the proper remedy of the relator being .first to appeal to the boa rd of adjustment to review the action of the building inspector; and then, in case it was dissatisfied with the adjudication ol the board, to review that adjudication by certiorari. Since the argument of the present case this question was twice considered by the Court of Errors and Appeals (Krumgold & Sons v. Jersey City, 3 N. J. Adv. R. 1546, and Losick v. Binda, Id. 1691), and decided adversely to the contention of the present respondents.
A peremptory writ of mandamus wi/I be allowed directing Scott, the building inspector of the municipality, to issue a permit to the application of the relator.